COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JAMES PATRICK ALLEN,                           §             No. 08-19-00175-CR

                            Appellant,           §                Appeal from the

  v.                                             §              244th District Court

  THE STATE OF TEXAS,                            §            of Ector County, Texas

                             State.              §             (TC# C-16-0821-CR)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 15, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert V. Garcia, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 15, 2019.


       IT IS SO ORDERED this 18th day of October, 2019.


                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.